Citation Nr: 9910248	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected rheumatic heart disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, F.C.


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied entitlement to a 
disability rating in excess of 10 percent for service-
connected rheumatic heart disease.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable disposition of the veteran's claim has been 
obtained.

2.  There are no current objective manifestations of the 
veteran's service-connected rheumatic heart disease.

3.  The veteran has not suffered a recent recurrence of 
rheumatic fever that produced cardiac manifestations, nor has 
he experienced a diastolic murmur with characteristic 
electrocardiogram (EKG) manifestations, nor does he have an 
enlarged heart.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for service-connected rheumatic heart disease have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was initially rated as 50 percent disabled for 
symptomatic rheumatic fever from his discharge from service 
in July 1945.  In November 1945, the veteran underwent a VA 
examination.  The examiner determined that the veteran's 
heart seemed slightly enlarged, with systolic murmurs very 
pronounced.  Blood pressure was very low, and tachycardia was 
severe.  Compensation was said to be poor.  Two diagnoses 
were given:  symptomatic rheumatic fever of multiple joints, 
more severe in the left leg and ankle, and myocardial damage, 
class II, heart, secondary to rheumatic fever.  Following 
this examination, the veteran's disability was characterized 
as residuals of rheumatic fever, multiple joints, evaluated 
as 40 percent disabling, and myocardial damage, class II 
heart, evaluated as 30 percent disabling.  

On heart examination in July 1948, the veteran reported that 
he had shortness of breath on exertion and some palpitation.  
He reported no chest pain, but occasional swollen, painful 
joints, accompanied by fever.  At the time of examination, 
there were no sore joints, and the veteran was not short of 
breath or cyanotic.  Blood pressure was 120/80.  The heart 
was percussed out four inches left in the fifth intercostal 
space.  There was no palpable thrill or shocks.  There was a 
rather wide area of visible pulsating at the apex.  Systolic 
murmur was heard at the apex and transmitted to the left 
axilla.  Tones were regular and no accentuations were made 
out.  The chest was clear.  The diagnosis was rheumatic heart 
disease, class II, and mitral lesion.  Non-disabling 
rheumatic arthritis was also diagnosed.  

In October 1949, the veteran underwent special examinations.  
The veteran complained of his joints aching and swelling in 
rainy weather and of shortness of breath if hurrying or 
climbing stairs.  On examination, the point of maximal 
impulse was very diffuse and there was precordial shock.  
Presystolic murmur at the apex was transmitted to the left.  
The veteran was not exercised due to marked increase in the 
pulse rate from sitting to standing.  The diagnosis was 
rheumatic heart disease with valvular damage, mitral valve, 
manifested by dyspnea on exertion and tachycardia on very 
mild exertion.  In November 1949 the evaluation of rheumatic 
heart disease with valvular damage was confirmed at 30 
percent.

In August 1951, the veteran underwent another special heart 
examination.  He had very few complaints.  He did not 
exercise and had little shortness of breath except on 
climbing stairs.  He had no orthopnea and no ankle edema.  
His heart appeared slightly enlarged to the left on physical 
examination.  There were no thrills or murmurs in any 
position, before or after exercise.  Rhythm was regular, and 
there was no evidence of cardiac failure.  Electrocardiogram 
and chest x-ray were normal.  The diagnosis was heart 
disease, none found.  An addendum by another doctor indicated 
that no murmurs were elicited over any area while standing.  
Following this examination, the veteran was assigned an 
evaluation of 10 percent for residuals of rheumatic heart 
disease.

In August 1984, the veteran's representative sought an 
increase in his disability evaluation, citing treatment at 
the VA medical center as an inpatient from May to July 1984.  
The RO obtained the veteran's treatment records, which 
reflected no treatment for or complaints regarding his 
service-connected conditions.  His disability evaluation was 
confirmed.

In August 1985, the veteran again sought an increase.  In 
February 1986, he was accorded a VA examination.  He reported 
that his heart occasionally fluttered.  He was not on any 
cardiac medication and had not had a myocardial infarction, 
was not having angina, and had not been in heart failure.  He 
was not short of breath.  On examination, the heart was not 
enlarged clinically.  The rhythm was regular and the examiner 
heard no murmur.  Pulses were satisfactory.  On chest x-ray, 
the cardiac silhouette was within normal limits, but there 
was evidence of pulmonary emphysema.  An electrocardiogram 
(ECG) showed sinus tachycardia with possible left atrial 
enlargement.  The examiner initialed the ECG and noted no 
evidence of myocardial infarction.  The diagnosis was 
rheumatic heart disease not found.  The veteran's 10 percent 
evaluation was continued.

In February 1990, the veteran again sought an increased 
evaluation, citing outpatient VA treatment.  VA outpatient 
treatment records were associated with the file, and they 
reflected no treatment for service-connected conditions.

In August 1997, the veteran underwent an evaluation for chest 
pain at the Little Rock, Arkansas, VA medical center (VAMC).  
Chest x-ray showed a marked emphysema pattern but was 
otherwise negative.  An intravenous persantine-cardiolite 
stress test was administered, and it was consistent with 
myocardium at risk involving the anterior apical wall of the 
left ventricle.  No diagnostic code was given.  The veteran 
was subsequently admitted for cardiac catheterization with 
coronary angiogram and percutaneous transluminal coronary 
angioplasty with stent placement.  He complained of chest 
pain with palpitations and a 40 pound weight loss over the 
recent past.  Results of the cardiac catheterization revealed 
a left ventriculogram with mild apical hypokinesis and 
overall normal ejection fraction.  The left main [artery] was 
normal.  The lateral anterior descending (LAD) artery showed 
95 percent proximal stenosis.  Circumflex showed a normal 
artery.  Right coronary artery showed less than 20 percent 
mid-stenosis.  The principal diagnosis on discharge was 
atherosclerotic heart disease, status post percutaneous 
transluminal coronary angioplasty with stent times two to LAD 
on August 25, 1997.

In September 1997, the veteran filed the current claim for 
increase in his service-connected rheumatic heart disease.  

In early September 1997, two weeks subsequent to the surgery, 
the veteran's recent weight loss was evaluated.  He reported 
at that time that he did not have any fever or nausea, but he 
did report experiencing shortness of breath and a cough.  A 
chest x-ray showed emphysematous changes without any masses.  
It was determined that the veteran's weight loss was of 
unknown etiology, thought secondary his severe chronic 
pulmonary disease.

The veteran's heart condition was evaluated in another VA 
examination in late September 1997.  The examiner reported 
that the veteran's angina had diminished post-operatively 
since his August operation.  However, the veteran stated that 
he still experienced angina three to four times a day, 
requiring nitroglycerin.  The pain occurred with minimal 
exertion, and the nitroglycerin provided total relief.  The 
veteran denied pedal edema.  A physical examination of the 
veteran's heart revealed a regular rate and rhythm without 
murmurs, rubs, or gallops.  The examiner diagnosed both 
rheumatic heart disease and coronary artery disease and 
stated, "I do not feel that the coronary artery disease is 
secondary to the rheumatic fever history.  I would suggest 
that the rating board obtain his old records as well as his 
recent hospitalization reports for more information which I 
do not have available at the time of this exam."

The veteran testified in a January 1998 hearing before a 
hearing officer at the RO.  The veteran testified that he 
could not breathe as well following the angioplasty procedure 
and that he continued to take a lot of nitroglycerin for 
chest pains.  He further reported that he was not able to do 
much of anything that required any physical exertion.  He 
stated that the most he was able to walk in one outing was 
about a quarter of a mile.

The veteran underwent another VA examination in March 1998.  
On the examination worksheet, the RO asked that the examining 
doctor differentiate findings relating to rheumatic heart 
disease from the co-existing coronary artery disease.  The 
veteran's VA treatment records had been associated with the 
file at the time of this examination, and the examiner 
indicated that he had reviewed the veteran's medical records.  
The narrative history prepared by the examiner indicated that 
the veteran continued to take about four nitroglycerin 
tablets for the daily episodes of substernal pressure the 
veteran experienced at rest and with activities such as 
walking one block.  The examiner further noted that the 
veteran occasionally felt palpitations and sometimes 
experienced difficulty breathing, although the veteran 
reported that he had not experienced any breathing difficulty 
recently.  The veteran further reported that, at his very 
best, he could walk two blocks on level ground at a slow 
pace, or go up one-half flight of stairs before he had to 
stop to rest.  A physical examination revealed the apical 
impulse at the midclavicular line in the fifth interspace on 
the left.  The heart rhythm was regular and the examiner 
reported that he did not hear a heart murmur.  The examiner 
diagnosed (1) rheumatic heart disease, previous records; and 
(2) atherosclerotic heart disease; coronary atherosclerosis 
post stent insertion left anterior descending coronary 
artery; anginal syndrome, dyspnea at greater than three and 
less than five METs."


II.  Legal Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); see Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  The veteran's VA 
treatment records have been associated with the file, and he 
has been accorded two VA examinations.  He has not indicated 
that any private treatment records exist that might be 
relevant to his claim.  The Board is satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1996).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.

On January 12, 1998, new regulations promulgated by VA for 
rating service-connected rheumatic heart disease became 
effective.  38 C.F.R. § 4.104 (1998).  In this case, the RO 
initially continued the 10 percent disability rating under 
criteria for the evaluation of cardiac disorders in the VA 
Schedule for Rating Disabilities that existed prior to 
January 12, 1998.  However, in a May 1998 Supplemental 
Statement of the Case, the RO assigned the veteran a 10 
percent disability rating based on the revised criteria.  
Thus, the RO considered the veteran's claim for an increased 
disability rating for his service-connected disability both 
under the old criteria for evaluating cardiovascular 
disorders prior to the revisions that were made in January 
1998, and under the new, revised criteria in the VA Schedule 
for Rating Disabilities after January 1998.  Moreover, the 
veteran was informed of the revisions in the law and given an 
opportunity to respond.  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, the 
revised regulations may not be applied prior to their 
effective date, unless retroactivity is specifically provided 
for by the Secretary.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998); citing Allin v. Brown, 6 Vet. App. 207, 211 
(1994).

Therefore, after January 12, 1998, the veteran's claim must 
be evaluated under both the old and the new criteria in order 
to ascertain whether either version is more favorable and to 
apply the more favorable.

Under the new criteria for valvular heart disease, rheumatic 
heart disease is rated at 100 percent during active infection 
with valvular heart damage and for three months following 
cessation of therapy for the active infection.  Thereafter, 
rheumatic heart disease documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization that results in 
chronic congestive heart failure, or; a workload of 3 METs or 
less producing dyspnea, fatigue, angina, dizziness, or 
syncope, or; a left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is also rated 100 percent 
disabling.  Documented valvular heart disease resulting in 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs producing dyspnea, fatigue, angina, 
dizziness or syncope, or; a left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Documented valvular heart disease resulting in a 
workload of greater than 5 METs but not greater than 7 METs 
producing dyspnea, fatigue, angina, dizziness, or syncope, 
or; with evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or X-ray, is rated 30 
percent.  Documented valvular heart disease resulting in a 
workload of greater than 7 METs but not greater than 10 METs 
producing dyspnea, fatigue, angina, dizziness, or syncope, 
or; that requires continuous medication, is rated 10 percent 
disabling.

The recent VA examinations do not permit a rating in excess 
of 10 percent under these criteria.  The examiner in 
September 1997 stated that the coronary artery disease was 
not secondary to the veteran's rheumatic heart disease, 
although that examiner had not reviewed the veteran's 
records.  Subsequently, the veteran's treatment records were 
associated with the file, and another VA examiner reviewed 
the records and examined the veteran.  Significantly, this 
examiner was asked to differentiate between the coronary 
artery disease and rheumatic heart disease.  The rheumatic 
heart disease was diagnosed only by history, and all the 
veteran's coronary symptomatology was attributed to his 
atherosclerotic heart disease.  There was no heart murmur, 
and the heart was not enlarged on x-ray.  

Since the veteran's dyspnea cannot be attributed to his 
rheumatic heart disease and since neither examiner found any 
evidence of cardiac hypertrophy or dilatation, there is no 
basis for assigning an evaluation in excess of 10 percent 
under the criteria that went into effect January 12, 1998.

Under the diagnostic code in effect prior to January 12, 
1998, rheumatic heart disease is rated at 100 percent as an 
active disease, and with ascertainable cardiac 
manifestations, for a period of 6 months.  Inactive rheumatic 
heart disease is assigned a rating of 100 percent for 
definite enlargement of the heart confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales; pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive heart failure; more than sedentary 
employment precluded.  A 60 percent rating is assigned for 
definite enlargement of the heart; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor 
precluded.  A 30 percent rating is assigned from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during an episode or recurrence, for three 
years, or where there is diastolic murmur with characteristic 
electrocardiogram (EKG) manifestations or a definitely 
enlarged heart.  Following established active rheumatic heart 
disease, a 10 percent evaluation is assigned with 
identifiable valvular lesion, slight, if any, dyspnea, and if 
the heart is not enlarged.

Likewise, the record does not permit a rating in excess of 10 
percent under the old criteria.  The record shows that the 
veteran did not suffer a recurrence of his rheumatic fever 
with cardiac manifestations.  Moreover, there is no evidence 
of a diastolic murmur that can be attributed to the veteran's 
rheumatic heart disease, nor is there any evidence of a 
definitely enlarged heart.  Without medical evidence showing 
a recent episode of rheumatic fever involving the heart, or a 
diastolic murmur with characteristic EKG manifestations, or 
an enlarged heart, an increased evaluation cannot be assigned 
under the criteria in effect prior to January 12, 1998.  
Thus, the Board finds that an evaluation in excess of 10 
percent is not warranted under the old rating criteria.

Neither the old nor the new rating criteria is more favorable 
to the veteran.  Under neither set of criteria has the 
veteran's rheumatic heart disease exhibited disabling 
characteristics sufficient to warrant a rating higher than 
the currently-assigned 10 percent.  As the preponderance of 
the evidence is against the veteran's claim, the evidence is 
not in equipoise, and there is no basis for application of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected rheumatic heart disease is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

